Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court’s order denying petitioner’s motion for reconsideration and Supreme Court’s order denying petitioner’s motion to enlarge the record on appeal, dismissed upon the ground that that portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for a stay dismissed as academic.